DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Grace (US 2020/0278177).
Regarding claim 1, An apparatus implementable on a firearm (Fig. 1), comprising: an ultraviolet (UV)-sensitive lens 50 (Par. 0039); a light source 30; and a control unit coupled to control the light source to project an image of an aim point onto the lens (Par. 0036), wherein the lens darkens responsive to sensing a UV light (Par. 0039).
Regarding claim 2, Grace further discloses wherein a degree of darkness of the lens is proportional to an intensity of the UV light (par. 0039).
Regarding claim 3, Grace further discloses wherein the lens is coated with a layer of a UV-sensitive material (Par. 0039: “the optical element can function like photochromic lenses, thermochromic lenses or other light adaptive lenses. When including a photochromic material or compound, the optical element, when activated by ultraviolet rays from the sun, can darken. When ultraviolet rays are not present, the optical element can be less darkened or more clear.”).
Regarding claim 4, Grace further discloses wherein the UV-sensitive material comprises photochromic pigments (Par. 0039).
Regarding claim 5, Grace further discoseswherein the lens is impregnated with a UV-sensitive material ((Par. 0039: “the optical element can function like photochromic lenses, thermochromic lenses or other light adaptive lenses. When including a photochromic material or compound, the optical element, when activated by ultraviolet rays from the sun, can darken. When ultraviolet rays are not present, the optical element can be less darkened or more clear.”).
Regarding claim 6, Grace further discloses wherein the UV-sensitive material comprises photochromic pigments (Par. 0039).
Regarding claim 7, Grace further discloses: a housing structure that houses the lens, the light source, and the control unit, wherein a portion of the housing structure forms a shroud that surrounds the lens (Fig. 1 and 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Ellig (US 2007/0227018).  
Regarding claim 8-20, Grace does not disclose wherein the shroud is sensitive to the UV light and a color of the shroud darkens responsive to sensing the UV light.
Ellig teaches that it is known in the art of sight to provide a housing with a light sensitive material (Par. 0020-0021: “A preferred material for the housing 47 and magazine 41 is polypropylene plastic which provides both durability, light transmission and protection for the fibers 35. A preferred light-sensitive material, such as photochromic material, for incorporation into the housing 47”)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Grace such that the housing was made of a light sensitive material, in view of Elliq, to obtain the desired result of darkening the frame reducing the amount of available light to be absorbed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641